DETAILED ACTION
This office action is in response to the application filed on 12/22/2020. Claims 1-20 are cancelled and claims 21-40 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant's claim for provisional application No. 61/558,625 filed on 11/11/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020, 02/16/2021, 02/22/2021, 04/13/2021, 05/03/2021, 08/02/2021, 08/24/2021, 11/02/2021 and 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patent Application No. 16/736,845 now patent No. 10,911,753. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 10,911,753.

Instant Application
U.S. patent No. 10,911,753
Claim 21: A decoder for reconstructing a sample array of a video from a data stream, the decoder configured to:
Claim 1: A decoder for reconstructing a sample array of a video from a data stream, the decoder configured to:
determine a set of wedgelet patterns to decode a block of the sample array of the video, 

determine a set of wedgelet patterns to decode a block of the sample array of the video,

wherein each wedgelet pattern of the set corresponds to a line defined by a start position and an end position, the line dividing the corresponding wedgelet pattern into two wedgelet portions;
wherein a number of wedgelet patterns in the set varies in accordance with a size of the block and each wedgelet pattern of the set represents division of the block into two wedgelet portions separated by a line corresponding to the wedgelet pattern
extract, from the data stream, an index value identifying one of the set of wedgelet patterns; obtain the identified wedgelet pattern from the set of wedgelet patterns based on the index value;
extract, from the data stream, an index value specifying one of the set of wedgelet patterns; obtain the specified wedgelet pattern from the set of wedgelet patterns based on the index value
and decode the block based on the two wedgelet portions yielded by the line corresponding to the identified wedgelet pattern.
and decode the block based on the two wedgelet portions yielded by the line corresponding to the specified wedgelet pattern.

	





Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 double patenting rejection, set forth in this Office action.

Analysis 
The closest prior art Kang et al. (“Geometry-based Intra block partitioning for efficient intra prediction for depth video coding” 2010 supplied by Applicant) in section 3.3 discloses using the parameters of the estimated partition-line, partition-equations are established where the equations are x- or y- shifted versions of the partition-equation of the previous method. In Figure 5, the left figure describes partitioning the current block when the left neighbor block is referred, and Eq. (2) shows the shifted version of the previous partition-equation. Similarly, the right figure in Figure 5 and Eq. (3) describes partitioning the current block and the shifted version of the previous partition-equation when the upper neighbor block is referred. Eq. (4) maps each position of the current pixels to each partition according to the output sign of Eq. (2) and Eq. (3).
	However, applicant uniquely claimed a distinct feature in the instant invention i.e. “obtain the identified wedgelet pattern from the set of wedgelet patterns based on the index value; and decode the block based on the two wedgelet portions yielded by the line corresponding to the identified wedgelet pattern”, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481